Citation Nr: 0031664	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1964.  He died on July [redacted], 1993.  The appellant is 
his widow.

The instant appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim to reopen a 
claim for service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  By an April 1999 decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not appeal that decision.

2.  Private medical records, including April and June 2000 
medical opinions, bear directly and substantially upon the 
specific matter under consideration, are neither cumulative 
nor redundant, and, by themselves or with evidence previously 
assembled, are so significant they must be considered in 
order to decide fairly the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1999 denial of service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

2.  The evidence submitted since the RO's April 1999 denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  In December 1996, the RO 
denied her claim for service connection for the cause of the 
veteran's death.  The pertinent evidence at that time 
included service medical records, private and post-service 
military treatment records dated in April 1992, and VA 
examination reports dated in August and September 1992.  The 
pertinent evidence also included the veteran's death 
certificate and a statement from a physician's assistant 
dated in November 1996.

The appellant initially appealed the December 1996 denial.  
Thereafter, pertinent evidence associated with the claims 
folder included July 1993 autopsy and necropsy reports and 
private medical records associated with the veteran's final 
hospitalization in June and July 1993.  In March 1997, the 
December 1996 denial was confirmed and continued.  That 
rating action specifically found no medical opinion in the 
record which related the veteran's treatment for syphilis in 
service with his heart disease, including aneurysms.  The 
appellant continued her appeal, and additional evidence 
included October 1992 VA treatment records and private 
medical records for a period of hospitalization in 1980.

In January 1999 the appellant indicated that she wished to 
withdraw her appeal, and in a March 1999 decision, the Board 
dismissed the appeal without prejudice.  Thus, the December 
1996 and March 1997 rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In an April 1999 decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death due to tobacco-related illness.  The pertinent evidence 
submitted at that time consisted of the appellant's written 
statements.  The appellant was notified of the April 1999 
denial and did not appeal.  Thus, that decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge since the April 1999 rating decision.  The Board notes 
that the RO did apply the Hodge standard of new and material 
evidence in the first instance.  See Statement of the Case, 
issued in September 1999.  Further, it appears that the RO 
found that new and material evidence had been presented 
during the pendency of this appeal as the May 2000 
Supplemental Statement of the Case noted the prior denials 
and yet listed the issue as a claim for service connection, 
as opposed to a claim to reopen.  Notwithstanding the RO's 
action, the Board is required to address the issue of whether 
new and material evidence has been submitted so as to reopen 
the veteran's claim, prior to considering the claim on the 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed.Cir.1996).

Pertinent evidence associated with the claims file since the 
April 1999 RO decision includes materials copied from THE 
COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS COMPLETE HOME 
MEDICAL GUIDE (Donald F. Tapley, M.D., et al. eds., 3rd rev. 
ed.), The PHYSICIAN'S DESK REFERENCE (53rd ed. 1999), THE MERCK 
MANUAL (16th ed.), and CURRENT MEDICAL DIAGNOSES AND TREATMENT 
(Lawrence M. Tierney et al. eds., 38th ed. 1999).  Pertinent 
evidence also includes an April 2000 private medical report, 
which included a summary of medical records case review; a 
list of diagnoses; a natural history of syphilis infection; 
conclusions; and medical opinions, which included the opinion 
of a board-certified cardiovascular surgeon and a board-
certified pathologist, an information specialist at the 
Center for Disease Control, and the author.  The author of 
the report was D. P. Kalin, M.D., M.P.H., B.C.F.P., and a 
Fellow of the American Academy of Disability Evaluating 
Physicians.  Dr. Kalin also provided a supplemental report 
dated in June 2000.

Dr. Kalin's June 2000 report concluded that the veteran had 
"latent syphilis [in service] which developed into late 
(tertiary) syphilis, including but not limited to aortitis, 
aneurysms, and aortic regurgitation . . . ."  He further 
opined that these problems, namely the aortitis, "in 
conjunction with the development of arteriosclerosis 
contributed substantially and materially and combined with 
the primary causes aided and lent assistance to the 
production of death."  (emphasis in original)

This evidence, including Dr. Kalin's reports, which conclude 
that the veteran's syphilis, treated in service, was a 
contributory cause of death, bears directly and substantially 
upon the specific matter under consideration and was not 
considered by the RO in its April 1999 decision.  Moreover, 
these records are so significant that they must be considered 
in order to fairly decide the merits of this claim.  The 
aforementioned evidence, therefore, constitutes new and 
material evidence under 38 C.F.R. § 3.156(a) (2000), and the 
Board is required to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  In addition, the Board finds that 
additional action by the RO is needed before the Board can 
proceed in adjudicating the appellant's claim on the merits. 


ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened.  To this extent 
only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The law provides that a veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, disorders, 
diseases, and injuries noted at the time of his examination, 
acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1132 
(West 1991); 38 C.F.R. § 3.304(b) (2000).  This is called the 
presumption of soundness.  The Board notes that "early 
latent syphilis" was noted at the time of the veteran's July 
1944 preinduction examination.  

Further, the Board notes that when a preexisting condition is 
found, the presumption of aggravation found in 38 U.S.C.A. 
§ 1153 provides:  "A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  See also 38 C.F.R. § 3.306(a) (2000).  
Furthermore, 38 C.F.R. § 3.306(b) states that, as to veterans 
of wartime service, like the veteran, "[c]lear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation . . . ."

The RO should consider the application of the presumption of 
soundness and the presumption of aggravation in the first 
instance.  The Board hereby informs the appellant that in 
order to substantiate her claim, it is necessary that the 
record contain competent evidence which shows that syphilis 
was incurred in or aggravated by service in addition to 
evidence which shows that syphilis, or residuals thereof, 
caused or contributed to the veteran's death.  If she 
believes there are other relevant records which have not yet 
been associated with the claims folder, she is hereby advised 
to furnish the VA with information sufficient to locate such 
records.

The Board notes that a VA medical opinion has not been 
requested in this case.  Thus, the Board finds that a VA 
physician should address whether the veteran's syphilis was 
incurred in or aggravated by service and whether there is any 
relationship between the veteran's death and any syphilis, or 
residuals thereof, found to be incurred in or aggravated by 
service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request a medical 
opinion from a VA physician as regards 
the veteran's syphilis and its role, if 
any, in his death.  The claims folder 
should be made available to the physician 
for review.  The physician should express 
an opinion as to each of the following 
questions as to whether it is at least as 
likely as not:

(a)  Was syphilis, or residuals 
thereof, the immediate or underlying 
cause of death or was it 
etiologically related thereto?

(b)  Did syphilis, or residuals 
thereof, contribute substantially or 
materially to death, combine to 
cause death, or aid or lend 
assistance to the production of 
death?

(c)  If syphilis, or residuals 
thereof, caused or contributed to 
the veteran's death, is it at least 
as likely as not that syphilis, or 
residuals thereof, is related to 
that noted in service?

(d)  Is it at least as likely as not 
that syphilis, or residuals thereof, 
underwent a chronic or permanent 
worsening during the veteran's 
active military duty?

(e)  If it is at least as likely as 
not that the syphilis, or residuals 
thereof, underwent a chronic or 
permanent worsening during the 
veteran's active military duty, can 
the worsening be clearly and 
unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

(f)  If it is not clear that 
syphilis, or residuals thereof, pre-
existed the veteran's service, is it 
at least as likely as not that such 
disease had its onset in service?

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

2.  The RO must review the claims file and 
ensure that:

a.  All notification and development 
action required by the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  For further 
guidance on the processing of this 
case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or 
informal guidance that is 
subsequently provided by the 
Department, including, among others 
things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently 
issued also should be considered; 
and 

b.  The RO should consider the 
application of the presumption of 
soundness and the presumption of 
aggravation.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 






- 11 -


